NUMBER 13-22-00250-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


TEXAS MUNICIPAL LEAGUE
INTERGOVERNMENTAL RISK POOL,                                                 Appellant,

                                                v.

CITY OF HIDALGO,                                                               Appellee.


                    On appeal from the 464th District Court
                          of Hidalgo County, Texas.


                        MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

       Appellant Texas Municipal League Intergovernmental Risk Pool (Risk Pool)

contends by one issue that the trial court erred by denying its plea to the jurisdiction. In

summary, the Risk Pool asserts that it possesses governmental immunity from a breach

of contract claim filed by the City of Hidalgo (City) because the City failed to comply with
the adjudicative procedures contained in the parties’ contract. See TEX. LOC. GOV’T CODE

ANN. §§ 271.151, 271.154. We affirm.

                                   I.     BACKGROUND

       On August 30, 2021, the City filed suit against the Risk Pool after it denied

coverage for property damages sustained by one of the City’s elevated water towers

during Hurricane Hanna. The City filed its lawsuit in the 464th District Court of Hidalgo

County. The City alleged that the Risk Pool’s immunity from suit was waived by the Texas

Local Government Code and that venue was proper in Hidalgo County because the

insured property, the water tower, was located there. See TEX. LOC. GOV’T CODE

ANN.§§ 271.151–.160 (governing the adjudication of claims arising under written

contracts with local governmental entities); TEX. CIV. PRAC. & REM. CODE ANN. § 15.032

(stating in relevant part that “suit against fire, marine, or inland insurance companies may

. . . be commenced in any county in which the insured property was situated”).

       According to the City’s petition, the Risk Pool is an administrative agency created

under the government code that allows local governmental entities to jointly self-insure,

and the Risk Pool administers the self-insurance program created by the member

governmental entities. The City is a member of the Risk Pool and pays an annual

contribution to the Risk Pool in exchange for self-insurance coverage. The City’s

coverage is governed by its Interlocal Agreement (Agreement), which incorporates by

reference the “TML Liability Self-Insurance Plan and/or the TML Property Self-Insurance

Plan, Declarations of Coverage, and Endorsements and addenda.” The City alleged that

the Agreement, along with the property coverage document in effect at the time, the


                                             2
declarations of coverage, and endorsements, constituted an enforceable contract under

the terms of the Texas Insurance Code. The City’s petition stated that Hurricane Hanna

compromised the structural stability of the water tower, creating a risk for health and

safety, and the City filed an insurance claim for the property damages sustained to the

water tower, but that the Risk Pool denied coverage. The City thus filed suit for breach of

the Agreement and invoked its contractual right to appraisal. The City sought damages

comprising the “benefit of its bargain,” prejudgment and post-judgment interest, and

attorney’s fees.

       On October 14, 2021, the Risk Pool filed a combined pleading comprising a plea

to the jurisdiction, motion to dismiss, and original answer. The Risk Pool asserted that it

was immune from suit and argued that the local government contract claims act, see TEX.

LOC. GOV’T CODE ANN.§§ 271.151–.160 (Act), did not waive its immunity because the City

failed to comply with a contractual “adjudication procedure” requiring it to pursue litigation

only in Travis County, Texas. The applicable property coverage document contains the

following provision:

       I.     SUIT AGAINST THE FUND

       No suit or action on this Agreement for the recovery of any claim shall be
       sustainable in any court of law or equity unless the Member shall have fully
       complied with all the requirements of this Agreement and commenced not
       more than two years after the cause of action accrues. Venue of any dispute
       or suit arising out of or related to this Agreement shall be exclusively in the
       state and federal courts of Travis County, Texas.

According to the Risk Pool, this provision is a forum selection clause which constitutes an

“adjudication procedure” under the Act. The Risk Pool thus requested dismissal of the

City’s suit on grounds that it retained governmental immunity due to the City’s failure to

                                              3
follow the adjudicative procedures detailed in the Agreement. See id. § 271.154.

       On April 11, 2022, the City filed a verified response to the Risk Pool’s plea to the

jurisdiction and motion to dismiss. The Risk Pool filed a reply. On April 12, 2022, the trial

court held a non-evidentiary hearing on the Risk Pool’s plea to the jurisdiction and motion

to dismiss. On May 10, 2022, the trial court denied the Risk Pool’s plea to the jurisdiction

and motion to dismiss. This appeal ensued. The Risk Pool asserts that the trial court erred

by denying its plea to the jurisdiction which invoked its “retained governmental immunity

and established that the City failed to comply with the adjudication procedure in the

parties’ contract requiring that any suit be brought in Travis County, Texas.” As will be

discussed further, the City filed a responsive brief asserting that the trial court made no

such error.

                              II.     APPELLATE JURISDICTION

       As a threshold matter, the City contends that we lack jurisdiction to review the Risk

Pool’s arguments on appeal. The City acknowledges that this Court would normally have

jurisdiction to consider an appeal of the trial court’s interlocutory denial of the Risk Pool’s

plea to the jurisdiction pursuant to Texas Civil Practice and Remedies Code

§ 51.014(a)(8), which authorizes an appeal from an interlocutory order that grants or

denies a plea to the jurisdiction by a governmental unit, such as the Risk Pool. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8). However, the City alleges that this appeal

is “based exclusively upon an unenforceable venue provision in the contract between the

parties” and contends that venue rulings are not subject to interlocutory appeal. The City

thus argues that the Risk Pool’s arguments for reversing the trial court’s order denying


                                              4
the Risk Pool’s plea to the jurisdiction should not be considered in this appeal.

A.     Applicable Law

       “As a general rule, subject only to ‘a few mostly statutory exceptions,’ parties may

only appeal a final judgment.” Elec. Reliability Council of Tex., Inc. v. Panda Power

Generation Infrastructure Fund, LLC, 619 S.W.3d 628, 632 (Tex. 2021). The traditional

rule that appeals may proceed only from final judgments “ensures issues are decided on

a full record, prevents unnecessary delays in the underlying trial, and allows appellate

courts to consider all issues in a single round of review.” Sabre Travel Int’l, Ltd. v.

Deutsche Lufthansa AG, 567 S.W.3d 725, 736 (Tex. 2019). Thus, historically,

interlocutory appeals were strictly construed as a narrow exception to the general rule

that interlocutory orders were not subject to appeal. See CMH Homes v. Perez, 340

S.W.3d 444, 447 (Tex. 2011); see also In re McAllen Med. Ctr., Inc., 275 S.W.3d 458,

461 (Tex. 2008) (orig. proceeding) (“Appellate courts cannot afford to grant interlocutory

review of every claim that a trial court has made a pre-trial mistake.”). Nevertheless, the

enactment of the statutory provision at issue, § 51.014, “was driven by the public policy

of ensuring the efficient resolution of civil suits in certain Texas courts and making the

judicial system more accessible, more efficient, and less costly to all taxpayers.” Sabre

Travel Int’l, Ltd., 567 S.W.3d at 736 (citing Senate Comm. on State Affairs, Engrossed

Bill Analysis, Tex. H.B. 274, 82d Leg., R.S. (2011)). In keeping with this public policy, and

“as the statute has expanded,” the supreme court has instructed us that our “real goal” in

determining the propriety of an interlocutory appeal is simply a “fair” reading of the

statutory language that enables the appeal. Dall. Symphony Ass’n, Inc. v. Reyes, 571


                                             5
S.W.3d 753, 759 (Tex. 2019).

B.     Analysis

       Here, the Risk Pool filed a plea to the jurisdiction in which it alleged it was immune

from suit based on governmental immunity. The parties presented arguments pertaining

to the Risk Pool’s governmental immunity, or the lack thereof, and the trial court denied

the Risk Pool’s plea in an order which expressly states that the trial court “retains

jurisdiction” over all claims raised in the City’s petition. The Risk Pool did not raise the

issue of venue in its plea to the jurisdiction and motion to dismiss and did not file a

separate motion to transfer venue. The trial court made no ruling on venue. We conclude

that the Risk Pool’s appeal of the denial of its plea to the jurisdiction falls squarely and

fairly within the statute allowing an interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a)(8); Dall. Symphony Ass’n, Inc., 571 S.W.3d at 758. Accordingly, we

proceed to address the merits of this appeal.

                               III.   STANDARD OF REVIEW

       “Governmental units are immune from suit unless immunity is waived by state law.”

City of San Antonio v. Maspero, 640 S.W.3d 523, 528 (Tex. 2022). “Because

governmental immunity is jurisdictional, it is properly raised through a plea to the

jurisdiction, which we review de novo.” Id.; see State v. Holland, 221 S.W.3d 639, 642

(Tex. 2007); Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

The party bringing suit against a governmental unit bears the burden of affirmatively

showing a waiver of immunity. Univ. of Tex. M.D. Anderson Cancer Ctr. v. McKenzie, 578

S.W.3d 506, 512 (Tex. 2019). “To determine whether the party has met this burden, we


                                             6
may consider the facts alleged by the plaintiff and the evidence submitted by the parties.”

Id. (citing Tex. Nat. Res. & Conservation Comm’n v. White, 46 S.W.3d 864, 868 (Tex.

2001)). When a plea to the jurisdiction challenges jurisdictional facts, our review mirrors

that of a traditional summary judgment motion. Maspero, 640 S.W.3d at 528; Mission

Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012). We take as true

all evidence favorable to the nonmovant and indulge every reasonable inference and

resolve any doubts in the nonmovant’s favor. See Maspero, 640 S.W.3d at 528–29;

Miranda, 133 S.W.3d at 228. When the pleadings and evidence generate a “fact question

on jurisdiction,” dismissal on a plea to the jurisdiction is improper. Univ. of Tex. at Austin

v. Hayes, 327 S.W.3d 113, 116 (Tex. 2010); see also Bland Indep. Sch. Dist. v. Blue, 34

S.W.3d 547, 554 (Tex. 2000).

                                      IV.    IMMUNITY

       Texas Local Government Code Chapter 271 makes “local governments

accountable for their obligations in goods-and-services contracts by granting a limited

waiver of immunity for claims brought within the chapter’s parameters.” San Antonio River

Auth. v. Austin Bridge & Rd., L.P., 601 S.W.3d 616, 622–23 (Tex. 2020). Subchapter I of

the Act establishes a “framework” for resolving contract disputes involving local

governmental entities and private parties. Id.; see TEX. LOC. GOV’T CODE ANN. §§

271.151–.160. This subchapter provides a limited waiver of sovereign immunity “for the

purpose of adjudicating a claim for breach of [a] contract” against a local governmental

entity, see TEX. LOC. GOV’T CODE ANN. § 271.151, sets limits on damages for those claims,

see id. § 271.153 and clarifies that “contractual adjudication procedures” to resolve those


                                              7
claims are “enforceable.” Id. § 271.154; see San Antonio River Auth., 601 S.W.3d at 623.

As it pertains to this suit and governmental immunity, § 271.152 of the Texas Local

Government Code provides:

      A local governmental entity that is authorized by statute or the constitution
      to enter into a contract and that enters into a contract subject to this
      subchapter waives sovereign immunity to suit for the purpose of
      adjudicating a claim for breach of the contract, subject to the terms and
      conditions of this subchapter.

TEX. LOC. GOV’T CODE ANN. § 271.152. This “statute’s plain language allows for

enforcement of contracts against local governmental entities by waiving their immunity

from suit.” Ben Bolt-Palito Blanco Consol. Indep. Sch. Dist. v. Tex. Political Subdivisions

Prop./Cas. Joint Self-Ins. Fund, 212 S.W.3d 320, 327 (Tex. 2006); see also City of

Houston v. Williams, 353 S.W.3d 128, 134 (Tex. 2011); Jubilee Acad. Ctr., Inc. v. Sch.

Model Support, LLC, No. 04-21-00237-CV, 2022 WL 1479039, at *3 (Tex. App.—San

Antonio May 11, 2022, pet. filed) (mem. op.).

      Thus, under this section, a local governmental entity waives sovereign immunity

to suit for a breach of contract; however, the waiver of sovereign immunity exists “subject

to the terms and conditions” of that subchapter. Zachry Const. Corp. v. Port of Hous. Auth.

of Harris Cnty., 449 S.W.3d 98, 108 (Tex. 2014); see TEX. LOC. GOV’T CODE ANN.

§ 271.152. Stated otherwise, the “provisions of the Act [are] limitations on the waiver of

immunity.” Zachry Const. Corp., 449 S.W.3d at 108; see Mission Consol. Indep. Sch. Dist.

v. ERO Int’l, LLP, 579 S.W.3d 123, 126–27 (Tex. App.—Corpus Christi–Edinburg 2019,

no pet.); see also San Jacinto River Auth. v. City of Conroe, No. 09-20-00180-CV, 2022

WL 1177645, at *8 (Tex. App.—Beaumont Apr. 21, 2022, pet. filed) (mem. op.); Tex. Mun.


                                            8
League Intergovernmental Risk Pool v. City of Hidalgo, No. 13-19-00096-CV, 2020 WL

1181251, at *11 (Tex. App.—Corpus Christi–Edinburg Mar. 12, 2020, no pet.) (mem. op.).

        The dispute between the Risk Pool and the City concerns “adjudication

procedures” as contemplated by § 271.154 of the Act:

        Adjudication procedures, including requirements for serving notices or
        engaging in alternative dispute resolution proceedings before bringing a suit
        or an arbitration proceeding, that are stated in the contract subject to this
        subchapter or that are established by the local governmental entity and
        expressly incorporated into the contract or incorporated by reference are
        enforceable except to the extent those procedures conflict with the terms of
        this subchapter.

TEX. LOC. GOV’T CODE ANN. § 271.154; see TEX. GOV’T CODE ANN. § 311.034 (“Statutory

prerequisites to a suit, including the provision of notice, are jurisdictional requirements in

all suits against a governmental entity.”). Under the Act, the “adjudication” of a claim

“means the bringing of a civil suit and prosecution to final judgment in county or state

court and includes the bringing of an authorized arbitration proceeding and prosecution

to final resolution in accordance with any mandatory procedures established in the

contract subject to this subchapter for the arbitration proceedings.” TEX. LOC. GOV’T CODE

ANN. § 271.151 (emphasis added). Thus, “to show [a] waiver of immunity, a claimant must

plead facts showing that the conditions of [§] 271.154 have been met.” Mission Consol.

Indep. Sch. Dist, 579 S.W.3d at 128 1 ; see also San Jacinto River Auth., 2022 WL


        1  In Mission Consolidated Independent School District v. ERO International, LLP, 579 S.W.3d 123,
128 (Tex. App.—Corpus Christi–Edinburg 2019, no pet.), we noted that two of our sister courts had come
to a different conclusion regarding the proper application of § 271.154. See id. (citing Tex. Mun. League
Intergovernmental Risk Pool v. City of Abilene, 551 S.W.3d 337, 345 (Tex. App.—Eastland 2018, pet.
dism’d) and Romulus Grp., Inc. v. City of Dall., No. 05-16-00088-CV, 2017 WL 1684631, at *6 (Tex. App.—
Dallas May 2, 2017, pet. denied) (mem. op.)). However, we disagreed with their conclusion that § 271.154
does not provide a limitation on the Act’s waiver of immunity. See Mission Consol. Indep. Sch. Dist., 579
S.W.3d at 128. We see no reason to depart from our precedent in this case.

                                                   9
1177645, at *8 (“Applying Zachry’s reasoning here, we conclude that [§] 271.152’s waiver

is limited by [§] 271.154.”); Tex. Mun. League Intergovernmental Risk Pool, 2020 WL

1181251, at *11 (concluding that contractual adjudication procedures may be waived).

                                     V.      ANALYSIS

       By one issue, the Risk Pool contends that the trial court erred when it denied the

plea to the jurisdiction which “established” that the City failed to comply with the

adjudication procedure in the parties’ contract requiring that any suit be brought in Travis

County, Texas. As stated previously, the Risk Pool contends that its immunity has not

been waived because the City failed to comply with the contractual adjudication

procedures as outlined in the contract. See TEX. LOC. GOV’T CODE ANN. § 271.154.

According to the Risk Pool, the City should have sued it in the state and federal courts of

Travis County, Texas.

       In response, the City asserts that: (1) the provision in the property coverage

document constitutes a venue selection provision and not a forum selection clause

because the provision is limited to a county within the state of Texas; (2) the venue

selection provision in the contract is not enforceable under Texas law; (3) contractual

adjudication procedures are not enforceable if they conflict with other statutory provisions,

such as the statutory provision that preserves defenses for parties to a contract; and

(4) the Risk Pool waived any objection by failing to file a motion to transfer venue. We

first address whether the City failed to comply with the adjudication procedure contained

in the Agreement requiring that any suit be filed in Travis County, Texas. We begin by

addressing the City’s first three contentions, which focus on the concept that the property


                                             10
coverage document contains a venue selection provision rather than a forum selection

clause. We examine the distinctions between the two and the ramifications on the Risk

Pool’s contentions.

       Forum selection clauses are contractual arrangements whereby parties agree in

advance to submit their disputes for resolution within a particular jurisdiction. See Pinto

Tech. Ventures, L.P. v. Sheldon, 526 S.W.3d 428, 436 (Tex. 2017). Forum selection

clauses are generally enforceable and are presumptively valid. See Rieder v. Woods, 603

S.W.3d 86, 93 (Tex. 2020); Pinto Tech. Ventures, 526 S.W.3d at 436. Forum selection

clauses are enforced through a motion to dismiss. Young v. Valt.X Holdings, Inc., 336

S.W.3d 258, 261 (Tex. App.—Austin 2010, pet. dism’d); Ramsay v. Tex. Trading Co., 254

S.W.3d 620, 626 (Tex. App.—Texarkana 2008, pet. denied).

       In contrast, venue refers to a “geographic location within the forum where [a] case

may be tried.” In re Fox River Real Estate Holdings, Inc., 596 S.W.3d 759, 762 (Tex.

2020) (orig. proceeding) (quoting Cantu v. Howard S. Grossman, P.A., 251 S.W.3d 731,

734 (Tex. App.—Houston [14th Dist.] 2008, pet. denied)). Under our statutory venue

scheme, venue may be proper in many different locations. In re Fox River Real Estate

Holdings, Inc., 596 S.W.3d at 762. Plaintiffs have the first choice in determining where to

file a lawsuit, but when that choice is properly challenged, the trial court must transfer

venue if the plaintiff fails to establish venue is maintainable in the county of suit. Id.; see

Wilson v. Tex. Parks & Wildlife Dep’t, 886 S.W.2d 259, 260 (Tex. 1994). Venue must be

challenged by a motion to transfer filed before or concurrently with the defendant’s

answer. See TEX. R. CIV. P. 86(2); TEX. CIV. PRAC. & REM. CODE ANN. § 15.063. Absent a


                                              11
timely filed motion to transfer venue, the defendant’s objection to improper venue is

waived. TEX. R. CIV. P. 86(1); Adame v. State Farm Lloyds, 506 S.W.3d 96, 100 (Tex.

App.—Corpus Christi–Edinburg 2016, pet. denied).

      As relevant to this case, venue selection cannot be the subject of a private contract

unless authorized by statute. See Hiles v. Arnie & Co., P.C., 402 S.W.3d 820, 828 (Tex.

App.—Houston [14th Dist.] 2013, pet. denied); In re Great Lakes Dredge & Dock Co.

L.L.C., 251 S.W.3d 68, 73-74 (Tex. App.—Corpus Christi–Edinburg 2008, orig.

proceeding); Fleming v. Ahumada, 193 S.W.3d 704, 712–13 (Tex. App.—Corpus Christi–

Edinburg 2006, no pet.); see also In re New Braunfels Am. Motorcycles, Ltd., No. 03-20-

00285-CV, 2020 WL 2989135, at *1 (Tex. App.—Austin June 2, 2020, orig. proceeding)

(mem. op.); Casa De La Valvula S.A. Casaval S.A. v. Bray Int’l, Inc., No. 01-21-00143-

CV, 2022 WL 1572040, at *11 (Tex. App.—Houston [1st Dist.] May 19, 2022, no pet.)

(mem. op). For example, a written agreement specifying venue is enforceable if the suit

at issue arises out of a “major transaction” worth over one million dollars because such a

provision is expressly authorized by the civil practice and remedies code. See TEX. CIV.

PRAC. & REM. CODE ANN. § 15.020. Venue provisions that are not supported by statutory

authority are unenforceable. See Hiles, 402 S.W.3d at 828.

      The City argues that the provision at issue is void and unenforceable for this

reason. In support of this assertion, the City argues that the provision in the property

coverage document mentions only “venue” and does not use the term “forum selection.”

Moreover, the provision does not require suit in another state or jurisdiction, but rather

requires suit in a different county and geographic region within the State of Texas. The


                                           12
provision at issue states, in relevant part: “Venue of any dispute or suit arising out of or

related to this Agreement shall be exclusively in the state and federal courts of Travis

County, Texas.”

       Our Court has expressly addressed the difference between a forum selection

clause and a venue selection clause. See In re Great Lakes Dredge & Dock Co. L.L.C.,

251 S.W.3d at 73–74. As a threshold matter, “forum” and “venue” are not interchangeable

terms. Id. at 73. “‘Forum’ generally refers to a sovereign or a state,” and “‘venue’ refers to

the county in which suit is proper within the forum state.” Id. “Thus, a ‘forum’-selection

agreement is one that chooses another state or sovereign as the location for trial, whereas

a ‘venue’-selection agreement chooses a particular county or court within that state or

sovereign.” Id. at 73–74. This analysis comports with that applied by our sister courts.

See, e.g., In re Brown, 441 S.W.3d 405, 408 (Tex. App.—Dallas 2013, orig. proceeding);

Ramsay v. Tex. Trading Co., 254 S.W.3d 620, 627 (Tex. App.—Texarkana 2008, pet.

denied). Sometimes, however, “not all agreements can be neatly labeled as selecting

either a forum or a venue,” and “[s]ome agreements select both.” In re OSG Ship Mgmt.,

Inc., 514 S.W.3d 331, 337 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding).

       The Risk Pool argues that the clause at issue constitutes a forum selection clause

rather than a prohibited venue selection clause and that cases which have refused to

enforce “intrastate” forum selection clauses do not reflect current Texas law:

       The notion that parties should not be permitted to exercise their right to
       contract and agree upon the forum for adjudicating their disputes was a
       misstep in jurisprudence in the early 20th century that has long since been
       corrected; the case law cited by the City for the proposition that intrastate
       forum-selection clauses are unenforceable as “venue selection” provisions
       simply reflects antiquated law that has since been disapproved.

                                             13
The Risk Pool cites cases favoring the enforceability of forum selection clauses and

argues that “[n]o public policy justification exists for refusing to enforce intrastate forum

selection clauses.” See, e.g., In re Int’l Profit Assocs., Inc., 274 S.W.3d 672, 675 (Tex.

2009) (orig. proceeding) (stating that forum selection clauses are “generally

enforceable”); In re AIU Ins., 148 S.W.3d 109, 113 (Tex. 2004) (orig. proceeding)

(discussing the “heavy” burden of proof” for the party claiming that a forum selection

clause should not be enforced). However, the Risk Pool neither addresses nor

distinguishes those cases cited above regarding the interpretation and construction of a

forum selection clause versus a venue selection clause.

       Here, the clause at issue expressly references venue, provides that venue lies

“exclusively in the state and federal courts of Travis County, Texas,” and that Texas is

the forum state. We conclude that this provision is not a forum selection clause, but rather

constitutes a venue selection clause. See In re Brown, 441 S.W.3d at 408; Ramsay, 254

S.W.3d at 627; In re Great Lakes Dredge & Dock Co. L.L.C., 251 S.W.3d at 73–74.

Because there is no statute providing that a venue selection clause is enforceable in this

context, the clause at issue in this case is unenforceable. See Hiles, 402 S.W.3d art 828.

For this reason, we further conclude that the Risk Pool’s contention that the City failed to

comply with the adjudicative procedures specified in the parties’ contract is without merit.

Specifically, “[a]djudication procedures . . . are enforceable except to the extent those

procedures conflict with the terms of this subchapter.” See TEX. LOC. GOV’T CODE ANN.

§ 271.154. And “[t]his subchapter does not waive a defense . . . available to a party to a

contract.” Id. § 271.155. Thus, the City retains its defense asserting that the clause at

                                             14
issue constitutes an unenforceable venue provision. Id. § 271.155; see also City of

Corpus Christi v. Graham Constr. Servs., Inc., No. 13-19-00367-CV, 2020 WL 3478661,

at *4 (Tex. App.—Corpus Christi–Edinburg June 25, 2020, pet. denied) (mem. op.)

(disagreeing that § 271.154 allows government entities to enforce contractual

requirements that would otherwise be void”). In short, the City did not fail to comply with

an enforceable contractual adjudication procedure; therefore, § 271.154 does not

preclude the waiver of immunity in this case. The trial court did not err in denying the Risk

Pool’s plea to the jurisdiction. We overrule the Risk Pool’s sole issue.

                                    VI.    CONCLUSION

       We affirm the trial court’s judgment.


                                                                NORA L. LONGORIA
                                                                Justice

Delivered and filed on the
25th day of August, 2022.




                                               15